Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 16-31 are currently pending in the instant application.  Applicants have canceled claims 1-15 and added new claims 16-31 in a preliminary amendment.  Claims 16-31 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 16/621,872, filed on December 12, 2019 PAT 11034654 which is a 371 of PCT/EP2018/065712, filed on June 13, 2018 which claims benefit of US Provisional Application 62/519,263, filed on June 14, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 7, 2021 and September 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11034654.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    732
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    686
    media_image2.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image3.png
    577
    330
    media_image3.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
The difference between the issued patent and the instant application is that the issued patent’s claims are also drawn to compounds whereas the instant application is only drawn to method claims using the same compounds found in the issued patent. 
Finding Prima Facie Obviousness
	The genus compound in the methods of the instant application overlaps with the subject matter of the genus compound and methods of the issued patent.  The scope of the compounds are the same as the scope of the compounds in the issued patent.  The method claims in the issued patent utilize the same biological activity as the scope of method claims in the instant application which is inhibiting IL-17 release and/or inhibiting RORγϯ.  Therefore, one of ordinary skill in the art would be motivated to use the scope of the compounds in the issued patent again for treating other diseases mediated by RORγϯ in the instant application since the scope already patented encompasses the same scope of the instant application.  As a result, the claims are rejected under obviousness-type double patenting.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626